Exhibit 10.1

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (“Agreement”) is made by and between
Michael S. Bennett (“Employee”) and SolarWinds, Inc. and, its Board of
Directors, its subsidiary, SolarWinds Worldwide, LLC and all other subsidiaries
of SolarWinds Worldwide LLC (collectively referred to as “SolarWinds” or the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”).

RECITALS

WHEREAS, Employee was employed by SolarWinds and subsequently signed an
Employment Agreement which became effective May 30, 2006;

WHEREAS, Employee is Executive Chairman of the Board of SolarWinds;

WHEREAS, Employee signed an Employee Proprietary Information Agreement (“EPIA”)
with SolarWinds effective July 26, 2006 (the “Confidentiality Agreement”);

WHEREAS, SolarWinds and Employee entered into Stock Option Agreements, dated
July 26, 2006, October 14, 2007, and April 23, 2009, granting Employee the
option to purchase a total of 3,602,439 shares of SolarWinds’ common stock
subject to the terms and conditions of the SolarWinds’ 2005 and 2008 Stock
Option Plans and the July 26, 2006, November 14, 2007, and April 23, 2009 Stock
Option Agreements (collectively the “Stock Agreements”);

WHEREAS, the Employee has retired from SolarWinds and its Board, and the Board
of Directors of any of its subsidiaries, effective June 30, 2010 (the
“Retirement Date”);

WHEREAS, SolarWinds and Employee wish to enter into a severance agreement
effective on the Retirement Date;

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that SolarWinds and
Employee may have against the other and any of the Releasees as defined below,
including, but not limited to, any and all claims arising out of or in any way
related to Employee’s employment with or Severance from SolarWinds;

NOW, THEREFORE, in consideration of the mutual promises made herein, SolarWinds
and Employee hereby agree as follows:

COVENANTS

1. Consideration.

(a) Payment. In consideration of Employee’s execution of this Agreement and his
fulfillment of its terms and conditions, and provided the Agreement is not
revoked under paragraph 9, SolarWinds agrees to pay Employee (1) his base salary
through June 30, 2010; (2)

 

Page 1



--------------------------------------------------------------------------------

$200,000.00 Dollars; and (3) his COBRA expenses as referenced in Section 4
payable in one payment. The payments required by subparagraphs (2) and (3) above
shall be made on the later of July 15, 2010 and the date that is five business
days after the Effective Date, as defined in Paragraph 31 below.

(b) General. Employee acknowledges that without this Agreement, he is otherwise
not entitled to the consideration listed in this paragraph 1.

2. Stock. Employee shall be entitled to accelerated vesting of 75,000 of the
remaining unvested non-statutory options of his November 14, 2007, stock option
grant with an exercise price of $4.35 and accelerated vesting of 75,610 of the
remaining unvested non-statutory options of his April 23, 2009, stock option
grant with an exercise price of $10.00.

In addition to the foregoing accelerated options, Employee and Company
acknowledge that, as of the Retirement Date, Employee otherwise will have
2,512,726 stock options vested and outstanding and no more as outlined below:

 

  •  

148,872 incentive stock options with an exercise price of $2.69

 

  •  

2,081,893 nonstatutory stock options with an exercise price of $2.69

 

  •  

193,750 nonstatutory stock options with an exercise price of $4.35

 

  •  

5,832 incentive stock options with an exercise price of $10.00

 

  •  

82,379 nonstatutory stock options with an exercise price of $10.00

The exercise of Employee’s vested options and shares shall continue to be
governed by the terms and conditions of the SolarWinds’ Stock Option Agreements.
It is expressly understood and agreed by the parties that Employee shall have
until June 30, 2011, to exercise his outstanding options. Any options that
remain outstanding will be forfeited on July 1, 2011. The Parties agree that
SolarWinds will remove any restrictive legend that are required by law to be
endorsed on Employee’s stock certificates when it is permissible to do so under
the law. The Company will make commercially reasonable efforts to deliver such
certificates including without limitation, instructing the Company’s transfer
agent to cooperate with Executive in transferring shares of the Company’s common
stock, and instructing the Company’s transfer agent to remove any restrictive
legends with respect to the Company’s common stock when it is permissible to do
so under the law.

3. Bonus. SolarWinds reaffirms its obligations under paragraph 2(b) of the
Employment Agreement and agrees that Employee will receive the same bonus as
Kevin Thompson receives for the period of April 1, 2010, through June 30, 2010
(the “Bonus Period”). SolarWinds will pay Employee his bonus for the Bonus
Period, less applicable withholding as required by law, when the other executive
bonuses are paid.

4. Benefits. Employee’s health insurance benefits shall cease on the last day of
June, 2010, subject to Employee’s right to continue his health insurance under
COBRA. Employee’s

 

Page 2



--------------------------------------------------------------------------------

participation in all benefits and incidents of employment, including, but not
limited to, vesting in stock options, and the accrual of bonuses, vacation, and
paid time off, will cease as of the Retirement Date. SolarWinds shall reimburse
employee for any difference between active employee rates and COBRA rates for
medical and dental coverage through June 30, 2011, based on family coverage.

5. Indemnification/Insurance. Employee shall also be entitled to all
Indemnification and Insurance rights pursuant to Section 7 of his Employment
Agreement.

6. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement,
SolarWinds has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee other than his vested benefits and the additional benefits expressly
provided herein.

7. Employee General Release of Claims. Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by SolarWinds and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

(a) any and all claims relating to or arising from Employee’s employment
relationship with SolarWinds and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of SolarWinds, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

Page 3



--------------------------------------------------------------------------------

(d) any and all claims for violation of any federal, state, or municipal
statute;

(e) any and all claims for violation of the federal or any state constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement.

8. SolarWinds’ Release of Known Claims. SolarWinds, on its own behalf and on
behalf of the Releasees, hereby and forever releases Employee and his respective
heirs, family members, executors, agents, and assigns, from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to known
matters only, that the Releasees may possess against the Employee arising from
any omissions, acts, facts, or damages that have occurred up until and including
the Effective Date of this Agreement, including, without limitation, (a) any and
all claims relating to or arising from Employee’s employment relationship with
SolarWinds and the termination of that relationship; (b) any and all claims for
breach of contract, both express and implied; breach of covenant of good faith
and fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices, defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits; (c) any and all claims
for violation of any federal, state, or municipal statute; and (d) any and all
claims for attorneys’ fees and costs. This release does not prevent SolarWinds
from the reporting, prosecuting, cooperating in the prosecution of any criminal
act of Employee, if any. Employee acknowledges and agrees that the releases in
this paragraph does not include any claims SolarWinds may have against Employee
for a failure to comply with or breach of any provision in this Agreement.

9. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this

 

Page 4



--------------------------------------------------------------------------------

writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to
SolarWinds in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by delivery of a written notification to
Bryan A. Sims, 3711 South MoPac Expressway, Building Two, Austin Texas, 78746
prior to the Effective Date.

10. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against SolarWinds or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against SolarWinds or any of the other
Releasees.

11. Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Severance Information”). Except as required by law, Employee may disclose
Severance Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s counsel, and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Severance Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Severance Information to all other third parties. Employee agrees that he will
not publicize, directly or indirectly, any Severance Information.

Employee acknowledges and agrees that the confidentiality of the Severance
Information is of the essence. The Parties agree that if SolarWinds proves that
Employee breached this Confidentiality provision, SolarWinds shall be entitled
to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether SolarWinds can establish actual damages from Employee’s
breach. Any such individual breach or disclosure shall not excuse Employee from
his obligations hereunder, nor permit his to make additional disclosures.
Employee warrants that he has not disclosed, orally or in writing, directly or
indirectly, any of the Severance Information to any unauthorized party.

12. Trade Secrets and Confidential Information/SolarWinds Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of SolarWinds’ trade secrets and confidential and proprietary information, and
non-solicitation of SolarWinds employees. Employee’s signature below constitutes
his certification under penalty of perjury that, to the best of his knowledge,
he has returned all documents and other items provided to Employee by
SolarWinds, developed or obtained by Employee in connection with his employment
with SolarWinds, or otherwise belonging to SolarWinds.

 

Page 5



--------------------------------------------------------------------------------

13. No Cooperation. Employee agrees not to act in any manner that might
intentionally damage the business of SolarWinds. Employee further agrees that he
will not knowingly encourage, counsel, or assist any attorneys or their clients
in the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints by any third party against any of the Releasees,
unless required by law. Employee agrees both to immediately notify SolarWinds
upon receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

14. Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. SolarWinds and, its officers and directors, so long as they are
employed by Company or remain part of the Board of Directors of the Company,
agree to refrain from any disparagement, defamation, libel, or slander of
Employee, and agree to refrain from any tortious interference with the contracts
and relationships of Employee.

15. Breach. Employee acknowledges and agrees that any material breach of this
Agreement or of any provision of the Confidentiality Agreement shall entitle
SolarWinds immediately to recover and/or cease providing the consideration
provided to Employee under this Agreement, except as provided by law.

16. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by SolarWinds hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be: (a) an admission of the truth or falsity of any actual or
potential claims, or (b) an acknowledgment or admission by SolarWinds of any
fault or liability whatsoever to Employee or to any third party.

17. Covenant Not to Compete.

(a) Employee agrees for a period of one (1) year immediately following his
Retirement from Solarwinds that Employee will not, either directly or
indirectly, (i) serve as an advisor, agent, consultant, director, employee,
officer, partner, proprietor or otherwise of, (ii) have any ownership interest
in (except for passive ownership of one percent (1%) or less of any entity whose
securities have been registered under the Securities Act of 1933, as amended, or
Section 12 of the Securities Exchange Act of 1934, as amended) or
(iii) participate in the organization, financing, operation, management or
control of, any business in competition with SolarWinds’ business as conducted
by SolarWinds during the course of his employment with SolarWinds. Employee
acknowledges that the foregoing covenant shall cover his activities in every
part of the Territory. “Territory” shall mean (i) all counties in the State of
Texas, (ii) all other states of the United States of America and (iii) all other
countries of the world; provided

 

Page 6



--------------------------------------------------------------------------------

that, with respect to clauses (ii) and (iii), SolarWinds maintains non-trivial
operations, facilities, or customers in such geographic area prior to the date
of the termination of his relationship with SolarWinds.

(b) Employee acknowledges that his fulfillment of the obligations contained in
this Agreement, including, but not limited to, his obligation not to use, except
for the benefit of SolarWinds, or to disclose SolarWinds’ Confidential
Information and his obligation not to compete contained in subsection (a) above,
is necessary to protect SolarWinds’ Confidential Information and to preserve
SolarWinds’ value and goodwill. Employee further acknowledges the time,
geographic and scope limitations of his obligations under subsection (a) above
are reasonable, especially in light of SolarWinds’ desire to protect its
Confidential Information, and that he will not be precluded from gainful
employment if he is obligated not to compete with SolarWinds during the period
and within the Territory as described above.

(c) The covenants contained in subsection (a) above shall be construed as a
series of separate covenants, one for each city, county and state of any
geographic area in the Territory. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in subsection (a) above. If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event the provisions of subsection (a) above are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, then permitted by such law.

18. Non-Solicitation. Employee agrees that for a period of one (1) year
immediately following the Retirement Date that the Employee will not, directly
or through any other Person, (a) hire any employee of SolarWinds or any of its
subsidiaries or seek to persuade any employee of SolarWinds or any of its
subsidiaries to discontinue employment, (b) solicit or encourage any customer of
SolarWinds or any of its subsidiaries or independent contractor providing
services to SolarWinds or any of its subsidiaries to terminate or diminish its
relationship with them or (c) seek to persuade any customer or active
prospective customer of SolarWinds or any of its subsidiaries to conduct with
anyone else any business or activity that such customer or prospective customer
conducts or could be reasonably expected to conduct with SolarWinds or any of
its subsidiaries.

19. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

20. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN TRAVIS COUNTY, TEXAS BEFORE JAMS,
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH

 

Page 7



--------------------------------------------------------------------------------

TEXAS LAW, INCLUDING THE TEXAS CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL
APPLY SUBSTANTIVE AND PROCEDURAL TEXAS LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH TEXAS LAW, TEXAS LAW SHALL TAKE PRECEDENCE.
THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

21. Tax Consequences. SolarWinds makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by SolarWinds and any penalties or assessments thereon.
Employee further agrees to indemnify and hold SolarWinds harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against SolarWinds for any
amounts claimed due on account of: (a) Employee’s failure to pay or SolarWinds’
failure to withhold, or Employee’s delayed payment of, federal or state taxes,
or (b) damages sustained by SolarWinds by reason of any such claims, including
attorneys’ fees and costs.

22. Section 409A. The foregoing provisions are intended to be exempt from or
comply with the requirements of Code Section 409A and the final regulations and
official guidance promulgated thereunder (“Section 409A”) so that none of the
payments and benefits to be provided hereunder will be subject to the additional
penalty tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. SolarWinds agrees to work together with the Employee
in good faith to consider to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax, interest
penalty or accelerated income recognition prior to actual payment to the
Employee under Section 409A. Notwithstanding anything to the contrary in this
Agreement, no severance payments or severance

 

Page 8



--------------------------------------------------------------------------------

benefits payable to the Employee upon termination of employment, if any, when
considered together with any other severance payments or benefits that are
considered deferred compensation under Section 409A (“Deferred Compensation”)
will be payable until the Employee has a “separation from service” within the
meaning of Section 409A. Further, if at the time of the Employee’s termination
of employment, the Employee is a “specified employee” within the meaning of
Section 409A, payment of such Deferred Compensation will be delayed to the
extent necessary to avoid the imposition of the additional tax imposed under
Section 409A, which generally means that the Employee will receive payment on
the first payroll date that occurs on or after the date that is six (6) months
and one (1) day following the Employee’s termination of employment, or the
Employee’s death, if earlier (the “Deferred Compensation Delayed Payment Date”).

23. Authority. SolarWinds represents and warrants that the undersigned has the
authority to act on behalf of SolarWinds and to bind SolarWinds and all who may
claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through his to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

24. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by SolarWinds that are not specifically set
forth in this Agreement.

25. No Waiver. The failure of SolarWinds to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms or conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

26. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

27. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

28. Entire Agreement. This Agreement represents the entire agreement and
understanding between SolarWinds and Employee concerning the subject matter of
this Agreement and Employee’s employment with and Severance from SolarWinds and
the events leading thereto and associated therewith, and supersedes and replaces
any and all prior agreements and understandings concerning the subject matter of
this Agreement and Employee’s relationship with SolarWinds, with the exception
of the Confidentiality Agreement and the Stock Agreements.

 

Page 9



--------------------------------------------------------------------------------

29. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and SolarWinds’ Chief Executive Officer.

30. Governing Law. This Agreement shall be governed by the laws of the State of
Texas, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of Texas.

31. Effective Date. Employee has seven (7) days after he signs this Agreement to
revoke it. This Agreement will become effective on the eighth (8th) day after
Employee signed this Agreement, so long as it has been signed by the Parties and
has not been revoked by either Party before that date (the “Effective Date”).

32. Cooperation with SolarWinds. Employee agrees to cooperate, at the reasonable
request of SolarWinds, in the defense and/or prosecution of any charges, claims,
investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during Employee’s period of employment.
SolarWinds agrees to pay Employee a reasonable fee commensurate with the
required services for the time expended in the defense and prosecution of such
matters.

33. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

34. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of SolarWinds or any third party, with the full intent of
releasing all of his claims against SolarWinds and any of the other Releasees.
Employee acknowledges that:

 

  (a) he has read this Agreement;

 

  (b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

 

  (c) he understands the terms and consequences of this Agreement and of the
releases it contains;

 

  (d) he is of sound mind, health and mental capacity to understand and
comprehend this Agreement; and

 

  (e) he is fully aware of the legal and binding effect of this Agreement.

 

Page 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

Michael Bennett, Individually and as the Managing Member of MSB Asset Management
LP

 

/s/ Michael Bennett

MICHAEL BENNETT Dated: June 30, 2010

SOLARWINDS, INC. AND SOLARWINDS WORLDWIDE, LLC

 

By:  

Kevin B. Thompson

KEVIN B. THOMPSON CHIEF EXECUTIVE OFFICER AND PRESIDENT Dated: June 30, 2010

 

Page 11